This is an action brought under the New Jersey Workmen’s Compensation act to determine whether or not the petitioner is entitled to compensation for the death of her husband on July 18th, 1924, as the result of an accident, which, it is alleged, occurred on July 9th. According to Dr. Joseph F. Higgins, who first treated the deceased, the condition in which he found the petitioner’s late husband was most certainly due to trauma. No testimony, however, was presented indicating the nature of, or any accident, nor where or when it was experienced, and there is no evidence to show that any report of an accident was made to the employer, or that the company had any -knowledge of an injury, within the ninety-day period prescribed in paragraph 15 of the law. Furthermore, the testimonji of the widow shows that her husband was, apparently, not feeling well on the day prior to his quitting work, and also on the morning before he went to work on the last day.
Isaac Tantum, the deceased’s foreman, testified that at about nine-fifteen a. m. Mr. Furman told him that he had cramps in his stomach and was going home.
The courts of this state have repeatedlly ruled that it is incumbent on a petitioner to prove his right to compensation, by establishing by acceptable evidence that an accident oc*807corred in the course of the employment, that it arose out of the employment, and was due to a hazard thereof, otherwise an award cannot be given. None of these things has been established in this case. It must therefore, and it is hereby, dismissed.
W. E. Stubbs, Deputy Commissioner of Compensation.